Case 4:19-cr-00309-ALM-KPJ Document 91 Filed 05/06/20 Page 1 of 2 PageID #: 158



             DATE:           5/6/2020                                     CASE NUMBER 4:19-CR-00309-ALM
        LOCATION:            Plano
            JUDGE:           Kimberly C. Priest Johnson                   USA v. Zachariah Logan Carl (5)
       DEP. CLERK:           Jane Amerson
        RPTR/ECRO:           Digital Recording                            _Ernest Gonzalez      ______
             USPO:           T. Routh                                     AUSA
     INTERPRETER:            N/A
        BEGIN/END:           10:03 - 10:11                                _Camille Knight, CJA ____
       TOTAL TIME:                                                        Defense Attorney
                             8 minutes

 ☒ INITIAL APPEARANCE INDICTMENT
 ☒ ARRAIGNMENT
 ☐ DETENTION HEARING        ☐ PRELIMINARY HEARING                       ☒ STATUS CONFERENCE

 ☒      Hearing Held       ☒ Hearing Called            ☒ Defendant Sworn        ☐ Interpreter Required

 ☒      Date of arrest: 4/17/2020
 ☒      Defendant signed Consent to Proceed Via Video Conference

 ☒      Defendant ☒ advised of charges ☒ advised of maximum penalties ☒ waived reading of indictment

 ☐      Defendant first appearance with counsel Attorney:                                            ☐ Retained
 ☐      Defendant advises the Court that they ☐ have counsel who is                        or, ☐ will hire counsel.
 ☐      Financial affidavit executed by dft.
 ☒      Defendant requests appointed counsel, is sworn and examined re: financial status.
 ☒      The court finds the defendant is ☐ able to employ counsel ☒ unable to employ counsel.
 ☒          Camille Knight                                           CJA appointed
 ☐                                                                   FPD appointed

 ☒      USA ORAL motion for detention
 ☐      USA ORAL motion to continue ☐ Oral Order granting continuance ☐ Oral Order denying continuance
 ☐      Defendant ORAL motion to continue detention hearing
 ☐      Oral Order granting continuance ☐ Oral Order denying continuance
 ☐      Detention hearing set
 ☐      Arraignment set

 ☒      Detention Hearing waived.
 ☒      Defendant detained based on signed Waiver.
 ☐      Preliminary Hearing waived.
 ☐      Court found Probable Cause based on signed Waiver.
 ☐      Defendant signed Waiver of Rule 5 and 5.1 hearings: ☐ waives identity hearing; ☐ waives preliminary
        hearing; ☐ waives detention hearing; ☐ waives all hearings but requests hearings be held in prosecuting
        district.
 ☐      Defendant signed Waiver of Rule32.1 hearing: ☐ waives identity hearing; ☐ waives preliminary hearing;
        ☐ waives detention hearing; ☐ waives all hearings but requests hearings be held in prosecuting    district.
 ☒      Defendant remanded to custody of U.S. Marshal ☐ Defendant ordered removed to Originating District
 ☐      Order setting conditions of release ☐ PR Bond executed
 ☐      Defendant failed to appear            ☐ oral order for arrest warrant        ☐ bond forfeited
                                 ☐ See reverse/attached for additional proceedings
Case 4:19-cr-00309-ALM-KPJ Document 91 Filed 05/06/20 Page 2 of 2 PageID #: 159




                                                  ARRAIGNMENT

 ☒      Arraignment held.            ☒ Arraignment called.

        Defendant enters a plea of: ☒ not guilty ☐ guilty ☐ nolo
        to counts: ☒ 1 ☒ 2 ☐ 3 ☐ 4 ☐ 5 ☐ 6 ☐ 7 ☐ 8 ☐ 9 ☐ 10 ☐ 11 ☐ 12 _______________
        ☐ all counts

 ☒      Pretrial Order and Scheduling Order -Discovery and Inspection to be entered.

 ☒      PRETRIAL CONFERENCE SET
        Friday, July 10, 2020: at 10:00 am before Judge Amos L. Mazzant, III in Sherman, Texas.

 Court ordered Defendant ☒ DETAINED ☐ RELEASED

 ☐      Conditions of Release entered

 ☒      Defendant remanded to USM.
